DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing the moisture out of the sealed compartment without violating a tightness of the sealed compartment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 8, “with power and low-current electronic components” appears to be incorrect.  It appears it should be changed to read, “with the power and the low-current electronic components”.
In claim 1, lines 14-15, “is formed around of a perimeter of each of local module [3; 4; 17]” appears to be incorrect.  It appears it should be changed to read, “is formed around a perimeter of each of the local modules [3; 4; 17]”
In claim 1, line 16, “wherein each of local module” appears to be incorrect.  It appears it should be changed to read, “wherein each of the local modules”.
In claim 1, lines 21-22, “wherein the internal air channel [18] is connected to the number of air heat exchangers [22]” appears to be incorrect.  It appears it should be changed to read, “wherein the internal air channel [18] is connected to the first pair of air heat exchangers [22]”.

In claim 1, line 26, “straight air channels” appears to be incorrect.  It appears it should be changed to read, “the straight air channels”.
In claim 2, line 11, “the cooling system elements” lacks antecedent basis.  
In claim 2, lines 11-12, “fans.. and heat exchangers” appears to be incorrect.  It appears it should be changed to read, “the circulation fan and the blast fan.. and the air heat exchangers”.
In claim 4, line 3, “between heat exchangers” appears to be incorrect.  It appears it should be changed to read, “between the heat exchangers”.
In claim 4, line 4, “at least one circulation fan” appears to be incorrect.  It appears it should be changed to read, “that at least one circulation fan”.
In claim 5, lines 1-2, “each of heat exchangers” appears to be incorrect.  It appears it should be changed to read, “each of the heat exchangers”.
In claim 6, lines 1-2, “each of heat exchangers” appears to be incorrect.  It appears it should be changed to read, “each of the heat exchangers”.
In claim 8, lines 13-14, “each local module [3; 4; 17]” which appears to be incorrect since “local modules” where earlier defined as just “[3; 4]”.
In claim 8, lines 21-22, “of heat exchangers of a firs pair” appears to be incorrect.  It appears it should be changed to read, “of the heat exchangers of the first pair”.
In claim 8, lines 23-24, “each of local modules” appears to be incorrect.  It appears it should be changed to read, “each of the local modules”.

In claim 8, line 29, “installing the number of air heat exchangers” appears to be incorrect.  It appears it should be changed to read, “installing the air heat exchangers”.
In claim 8, line 30, “within a straight air flow channel” appears to be incorrect.  It appears it should be changed to read, “within one of the straight air channels”.
In claim 9, line 2, “controlling air fans capacity” appears to be incorrect.  It appears it should be changed to read, “controlling the capacity of the circulation and/or blast fan”
In claim 9, lines 3-4, “or each of local modules [3; 4; 17]” appears to be incorrect.  It appears it should be changed to read, “of each of the local modules [3; 4]”.
Claims 3, 7 and 10 are objected to since they depend from claims 1 and 8 and thus inherit the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites, “wherein other sides of cabinet [1] comprising a sealed terminal chamber [11; 15] and assembly covers [16] of the cooling system elements, such as fans [26; 27] and heat exchangers [22]” which is unclear.  The language, “such as fans and heat exchangers” is indefinite since it is unclear what else besides fans and heat exchangers might be considered “cooling system elements”.  Indeed the language, “such as” is open ended1.  
Claim 10 recites, “draining the air by heating until collecting a moisture on thermoelectric devices installed in the internal air channels [18]” which is unclear.  As best understood by the Examiner, moisture is removed from the sealed compartment using thermoelectric devices installed in the internal air channels.  In this instance the thermoelectric devices would cool to below the dew point temperature in the internal air channels thus causing moisture circulating in the channel to condense on the thermoelectric devices.  Accordingly the Examiner suggests the following language to remedy the issue:
“removing moisture from the air by collecting the moisture on thermoelectric devices installed in the internal air channels”.




Allowable Subject Matter
Claims 1, 3-9, pending correction of the above mentioned claim objections, are allowed.
The allowability for claims 1 and 8 are found in the claims as a whole with the closest art of record listed below, none of which teach or suggest, either alone or in combination, all of the limitations of claims 1 and 8.
	US 10,617,043 to Ionescu which teaches integrated air cooling for a medium voltage drive;
	US 10,537,046 to Ledezma et al. which teaches cooling of a medium voltage drive systems;
	US 10,462,938 to Wan et al. which teaches cooling in an inverter power cabinet;
	US 10,212,861 to Ashbaugh et al. which teaches a ventilation system for a variable frequency drive cabinet;
	US 9,974,214 to Hamari et al. which teaches a cooled power conversion assembly;
	US 9,819,159 to Smith et al. which teaches variable frequency controller with cooling;
	US 2017/0188482 to Stockdale which teaches heat exchangers used in cooling an electrical cabinet;
	US 2012/0298341 to Fernandez which teaches a cooling scheme for an electrical cabinet;
	US 7,108,052 to Giacoma et al. which teaches an efficient heat exchanger;

	US 6,598,668 to Cosley et al. which teaches an exhaust system for electronic equipment enclosure; and
US 6,494,252 to Takala et al. which teaches an electronics cabinet with an air channel system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2173.05(d)